                              United
0015-2V-EPIE2V-01335805-2633173
              Case 16-03444-5-DMW  DocStates
                                       38 FiledBankruptcy
                                                07/21/21 EnteredCourt
                                                                 07/21/21 13:54:03                                           Page 1 of 3
                                                                      For The
                                               Eastern District of North Carolina New Bern Division
          BRENT FRANKLIN & TAMMY JACKSON GURLEY                                                               Case No.: 16-03444-5-DMW
          730 RODELL BARROW ROAD                                                                                SS #1: XXX-XX-3184
          LA GRANGE, NC 28551                                                                                   SS #2: XXX-XX-8333


                                                FINAL REPORT AND ACCOUNT
      This case was          MO. DAY YR.              The Plan was          MO. DAY YR.                  The Case was     MO. DAY YR.
      commenced on                                    confirmed on                                       concluded on
                              07    01   16                                  09    19   16                                   01   07   21
      Plan Completed
     Your trustee has maintained a detailed record of all receipts, including the source or other identification of each receipt and
 of all disbursements. Copies of these detailed records have been filed with the Court, or are attached hereto, and are incorporated
 by reference in this report.
 RECEIPTS: Amount paid to the Trustee by or for the Debtor for benefit of creditors.                                     $           68,026.00
DISBURSEMENTS TO CREDITORS                                                                              AMOUNT PAID               BALANCE
                                                     CLAIM                        AMOUNT
                                                                                                                                    DUE
                                  CREDITOR'S NAME   NUMBER CLASSIFICATION         ALLOWED         PRINCIPAL       INTEREST

BRENT FRANKLIN & TAMMY JA                             777    Refund                      0.00              0.00           0.00             0.00
ALLY FINANCIAL                                        003    Secured                10,350.00         10,350.00       1,380.69             0.00
CARRINGTON MORTGAGE SERVI                             800    Secured                26,273.25         26,273.25           0.00             0.00
SPRINGLEAF FINANCIAL SERV                             036    Unsecured                   0.00              0.00           0.00         Not Filed
WELLS FARGO BANK                                      049    Secured                15,873.03         15,873.03       2,117.42             0.00
INTERNAL REVENUE SERVICE                              023    Priority                1,057.98          1,057.98           0.00             0.00
NC DEPT OF REVENUE                                    027    Unsecured                 219.81              4.64           0.00           215.17
WAYNE COUNTY TAX COLLECTO                             040    Priority                    0.00              0.00           0.00         Not Filed
ATLANTIC GASTROENTEROLOGY                             007    Unsecured                   0.00              0.00           0.00         Not Filed
CAROLINA KIDNEY & VASCULA                             008    Unsecured                   0.00              0.00           0.00         Not Filed
DIGESTIVE DISEASE CENTER                              011    Unsecured                   0.00              0.00           0.00         Not Filed
EASTERN CAROLINA SURGICAL                             013    Unsecured                   0.00              0.00           0.00         Not Filed
EASTERN MEDICAL ASSOCIATE                             014    Unsecured                   0.00              0.00           0.00         Not Filed
ECU PHYSICIANS                                        015    Unsecured                  81.70              1.74           0.00            79.96
FRANKLIN COLLECTON, INC                               016    Unsecured                   0.00              0.00           0.00         Not Filed
GC SERVICE                                            017    Unsecured                   0.00              0.00           0.00         Not Filed
GOLDSBORO EMERGENCY MEDIC                             018    Unsecured                   0.00              0.00           0.00         Not Filed
GOLDSBORO EMERGENCY MEDIC                             019    Unsecured                   0.00              0.00           0.00         Not Filed
GOLDSBORO OB GYN ASSOCIAT                             020    Unsecured                   0.00              0.00           0.00         Not Filed
GOLDSBORO ORTHOPEDIC, LLC                             021    Unsecured                 539.47             11.85           0.00           527.62
GOSHEN MEDICAL CENTER                                 022    Unsecured                   0.00              0.00           0.00         Not Filed
JAMES LAMBERT, MD                                     024    Unsecured                   0.00              0.00           0.00         Not Filed
ASHLEY FUNDING SERVICES (                             025    Unsecured                  27.03              0.59           0.00            26.44
LABORATORY CORPORATION OF                             026    Unsecured                   0.00              0.00           0.00         Not Filed
NEW HOPE GAS COMPANY, INC                             028    Unsecured                   0.00              0.00           0.00         Not Filed
PRA RECEIVABLES MANAGEMEN                             029    Unsecured               8,144.24            174.99           0.00         7,969.25
SOUTHEASTERN ONCOLOGY                                 034    Unsecured                   0.00              0.00           0.00         Not Filed
SPECTRUM LABORATORY NETWO                             035    Unsecured                   0.00              0.00           0.00         Not Filed
TRANSWORLD SYSTEMS                                    037    Unsecured                   0.00              0.00           0.00         Not Filed
WAYNE COUNTY ANESTHESIA A                             038    Unsecured                   0.00              0.00           0.00         Not Filed
WAYNE COUNTY ANESTHESIA A                             039    Unsecured                   0.00              0.00           0.00         Not Filed
WAYNE HEALTH MEDICAL CLIN                             041    Unsecured                  91.17              1.93           0.00            89.24
WAYNE HEALTH SURGICAL ASS                             042    Unsecured                   0.00              0.00           0.00             0.00
WAYNE MEMORIAL HOSPITAL                               043    Unsecured                   0.00              0.00           0.00         Not Filed
WAYNE MEMORIAL HOSPITAL                               044    Unsecured                   0.00              0.00           0.00         Not Filed
WAYNE MEMORIAL HOSPITAL                               045    Unsecured                   0.00              0.00           0.00         Not Filed
WAYNE PHARMACY, INC                                   046    Unsecured                   0.00              0.00           0.00         Not Filed

Page 1 of 3
                              United
0015-2V-EPIE2V-01335805-2633173
              Case 16-03444-5-DMW  DocStates
                                       38 FiledBankruptcy
                                                07/21/21 EnteredCourt
                                                                 07/21/21 13:54:03                                           Page 2 of 3
                                                                      For The
                                               Eastern District of North Carolina New Bern Division
          BRENT FRANKLIN & TAMMY JACKSON GURLEY                                                               Case No.: 16-03444-5-DMW
          730 RODELL BARROW ROAD                                                                                SS #1: XXX-XX-3184
          LA GRANGE, NC 28551                                                                                   SS #2: XXX-XX-8333


                                                FINAL REPORT AND ACCOUNT
      This case was          MO. DAY YR.              The Plan was          MO. DAY YR.                 The Case was     MO. DAY YR.
      commenced on                                    confirmed on                                      concluded on
                              07    01   16                                  09    19   16                                   01   07   21
      Plan Completed
     Your trustee has maintained a detailed record of all receipts, including the source or other identification of each receipt and
 of all disbursements. Copies of these detailed records have been filed with the Court, or are attached hereto, and are incorporated
 by reference in this report.
 RECEIPTS: Amount paid to the Trustee by or for the Debtor for benefit of creditors.                                     $           68,026.00
DISBURSEMENTS TO CREDITORS                                                                             AMOUNT PAID                BALANCE
                                                     CLAIM                        AMOUNT
                                                                                                                                    DUE
                                  CREDITOR'S NAME   NUMBER CLASSIFICATION         ALLOWED         PRINCIPAL       INTEREST

WAYNE RADIOLOGIST, PA                                 047    Unsecured                   0.00             0.00          0.00           Not Filed
WAYNE RADIOLOGIST, PA                                 048    Unsecured                   0.00             0.00          0.00           Not Filed
ABSOLUTE COLLECTION SERVI                             001    Unsecured                   0.00             0.00          0.00           Not Filed
ABSOLUTE COLLECTIONS                                  002    Unsecured                   0.00             0.00          0.00           Not Filed
AMERICAN MANAGEMENT ASSOC                             005    Unsecured                   0.00             0.00          0.00           Not Filed
AMERICAN MANAGEMENT ASSOC                             004    Unsecured                   0.00             0.00          0.00           Not Filed
AT&T                                                  006    Unsecured                   0.00             0.00          0.00           Not Filed
CHASE RECEIVABLES                                     009    Unsecured                   0.00             0.00          0.00           Not Filed
CARRINGTON MORTGAGE SERVI                             801    Secured                 1,036.62         1,036.62          0.00               0.00
CARRINGTON MORTGAGE SERVI                             802    Secured                 1,319.00         1,319.00          0.00               0.00
CREDIT COLLECTION SERVICE                             010    Unsecured                   0.00             0.00          0.00           Not Filed
DIRECTV                                               012    Unsecured                   0.00             0.00          0.00           Not Filed
ONLINE COLLECTIONS                                    030    Unsecured                   0.00             0.00          0.00           Not Filed
OPTIMUM OUTCOMES                                      031    Unsecured                   0.00             0.00          0.00           Not Filed
REVENUE CYCLE SOLUTIONS                               032    Unsecured                   0.00             0.00          0.00           Not Filed
SCA COLLECTION                                        033    Unsecured                   0.00             0.00          0.00           Not Filed
WHITNEY MAXWELL                                       050    Secured                     0.00             0.00          0.00           Not Filed
INTERNAL REVENUE SERVICE                              023    Unsecured                  41.17             0.88          0.00              40.29
ALLY FINANCIAL                                        003    Unsecured               2,487.79            53.48          0.00           2,434.31
WAYNE COUNTY TAX COLLECTO                             051    Secured                    27.63            27.63         36.04               0.00
OAK HARBOR CAPITAL OPPORT                             052    Unsecured               4,579.43            98.45          0.00           4,480.98
SHAPRIO AND INGLE                                     053    Secured                     0.00             0.00          0.00           Not Filed




Page 2 of 3
                              United
0015-2V-EPIE2V-01335805-2633173
              Case 16-03444-5-DMW  DocStates
                                       38 FiledBankruptcy
                                                07/21/21 EnteredCourt
                                                                 07/21/21 13:54:03                                                      Page 3 of 3
                                                                           For The
                                                    Eastern District of North Carolina New Bern Division
          BRENT FRANKLIN & TAMMY JACKSON GURLEY                                                                          Case No.: 16-03444-5-DMW
          730 RODELL BARROW ROAD                                                                                           SS #1: XXX-XX-3184
          LA GRANGE, NC 28551                                                                                              SS #2: XXX-XX-8333


                                                     FINAL REPORT AND ACCOUNT
      This case was          MO. DAY YR.                      The Plan was          MO. DAY YR.                  The Case was         MO. DAY YR.
      commenced on                                            confirmed on                                       concluded on
                              07     01     16                                      09    19    16                                      01   07    21
      Plan Completed
     Your trustee has maintained a detailed record of all receipts, including the source or other identification of each receipt and
 of all disbursements. Copies of these detailed records have been filed with the Court, or are attached hereto, and are incorporated
 by reference in this report.
 RECEIPTS: Amount paid to the Trustee by or for the Debtor for benefit of creditors.                                     $           68,026.00
DISBURSEMENTS TO CREDITORS                                                                                      AMOUNT PAID                  BALANCE
                                                             CLAIM                       AMOUNT
                                                                                                                                               DUE
                                   CREDITOR'S NAME          NUMBER CLASSIFICATION        ALLOWED          PRINCIPAL          INTEREST

BRENT FRANKLIN & TAMMY JA                                    999    Refund                         0.00             0.00              0.00                0.00

SUMMARY OF CLAIMS ALLOWED AND PAID:

                        SECURED              PRIORITY              GENERAL               LATE             SPECIAL             TOTAL
AMOUNT ALLOWED             54,879.53              1,057.98           16,211.81                  0.00              0.00         72,149.32      TOTAL PAID
                                                                                                                                               PRINCIPAL
 PRINCIPAL PAID            54,879.53              1,057.98              348.55                  0.00              0.00         56,286.06     AND INTEREST

  INTEREST PAID              3,534.15                  0.00                 0.00                0.00              0.00          3,534.15          59,820.21
OTHER DISBURSEMENT UNDER ORDER OF COURT
                                     DEBTOR'S ATTORNEY                              FEE ALLOWED                                 FEE PAID

                                  ROBERT E FULLER JR                                      5,150.00                             5,150.00
 COURT COSTS AND                                 ADDITIONAL CHARGES                                TRUSTEE
  OTHER EXPENSES          FILING FEE                                                                                          OTHER
                                                  CLERK'S          .25 EACH CLAIM        EXPENSE          COMPENSATION
 OF ADMINISTRATION       AND DEPOSIT                                                                          FUND
                                                                                                                              COST
                                                 CHARGES               OVER 10            FUND

                                     0.00               0.00                              2,066.49             989.30              0.00                 3,055.79

       WHEREFORE, your Petitioner prays that a Final Decree be entered discharging your Petitioner as Trustee and releasing your
Petitioner and The Trustee's surety from any and all liability on account of the within proceedings, and closing the estate, and for such
other and further relief as is just. Pursuant to FRBP 5009, I hereby certify that the above captioned case has been fully administered.

Dated: 07/20/2021                                                                               Joseph A. Bledsoe, III, Chapter 13 Trustee
                                                                                                P.O. Box 1618
                                                                                                New Bern, NC 28563




Page 3 of 3
